                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            STATESVILLE DIVISION
                                             5:18-CR-00061-RJC-DCK
               USA,                                           )
                                                              )
                               Plaintiff,                     )
                                                              )
                   v.                                         )         ORDER
                                                              )
               SAMUEL IBARRA,                                 )
                                                              )
                               Defendant.                     )
                                                              )

                        THIS MATTER is before the Court upon the Government’s Motion to Dismiss, (Doc.

              No. 18), of the Information, (Doc. No. 13), without prejudice, based on the Defendant’s

              subsequent indictment on related charges, (Case No. 5:18-cr-66).

                        IT IS ORDERED that the Government’s motion, (Doc. No. 18), is GRANTED and the

              Information, (Doc. No. 13), is DISMISSED without prejudice.



Signed: December 20, 2018
